Spring, J.:
I concur in the opinion of Mr. Justice McLennan except that in my judgment it does not give adequate effect to the invitation of the brakeman to the plaintiff to cross between the cars of the freight train. The. plain tiff testified : “ After this gentleman told me to go across— a brakeman that had a lamp in his hand r— after he told me to cross across there was one or two out of the crowd that did take and went across and I jumped on and was just getting off on the other side when the train gave a jerk and jerked me off and my leg. got under the wheel before I could get myself up and crushed my leg off.” He further said that a moment or two elapsed after he saw the brakeman before the train approached, and that *609two or three of those standing by his side preceded him between the cars. During this brief time the brakeman, according to the plaintiff, remained at the crossing and did not withdraw his invitation or suggest that the train whs about to start. The witness Green testified that he saw a man crawl through between the cars “ about a minute after ” the brakeman came down. The plaintiff further testified he relied upon this statement of the trainman that he could go across if in a hurry.
The trial judge in submitting the case to the jury appreciated the importance of this invitation of the brakeman, for he said : “ And it is only upon the supposition that the plaintiff’s story is true, that he was invited over this train by a brakeman under the circumstances which he has related, that he can by any possibility recover in this case.”
This case is almost identical with Phillips v. New York & New England R. R. Co. (80 Hun, 404), where a like direction was given to the plaintiff by a brakeman, and which, under the circumstances, was held sufficient for him to pass between the cars of the freight train standing on the street crossing. To like effect is Distler v. Long Island R. R. Co. (151 N. Y. 424, 429).
The case of Solomon v. Manhattan R. Co. (103 N. Y. 437) is clearly distinguishable from the present case. The plaintiff in that case attempted to enter a moving train on an elevated railroad when it was perfectly plain that he was in imminent danger, and that is the pith of the decision. The court, in its opinion, is very careful to limit its effect, and states that if some direction had been given to the passenger or something had been said or done interfering “ to some extent with his free agency, and was calculated to divert his attention from the danger, and create a confidence .that the attempt could be made in safety,” the rule would not be applicable.
In the present case the plaintiff, with five or six others, was wedged in between the tracks, and the oncoming engine made the situation a perilous one. The brakeman in effect told these people that the freight train, which for some time had barred their progress, would remain still longer and that it was safe for them to climb over the bumpers between the cars. In his view and in response to his invitation they attempted to comply with it, and while the plaintiff was crawling over, the train ‘without warning *610“ gave a jerk,” throwing him on the ground and crushing his leg-under its wheels. There was not only nothing to indicate that the freight train, which had remained in the same situation for ten or twelve minutes, was about to start, but, on the contrary, there was the. assurance of. the brakeman that there was no peril in attempting to-go between the cars. To my mind the invitation of the brakeman under the circumstances of this case is the potent fact in establishing the plaintiff’s freedom from contributory negligence.
The judgment and order should be affirmed, with costs.
Judgment and order affirmed, with costs.